380 So. 2d 469 (1980)
John L. McKINNEY, Appellant,
v.
McKINNEY FARMS and Florida Farm Bureau, Appellees.
No. QQ-211.
District Court of Appeal of Florida, First District.
January 31, 1980.
*470 James Ross Davis of Billings, Frederick, Wooten & Honeywell, Orlando, for appellant.
Paul W. Smalbein, Jr., of Smalbein, Eubank, Johnson, Rosier & Bussey, Orlando, for appellees.
MILLS, Chief Judge.
John L. McKinney appeals an order of the Judge of Industrial Claims finding that the treatment of Dr. Robert Thoburn and Dr. Joseph C. Cauthen and hospitalization at the North Florida Regional Hospital In Gainesville were not compensable because the medical care was not in the normal progression of authorized treatment. We reverse.
The record clearly shows that the referral of McKinney to Dr. Thoburn was made by the authorized treating physician in the exercise of his own judgment and not at the request of the claimant. Thus, the facts are distinguishable from those present in Devco Millwork Installation v. Secord, IRC Order 2-3315 (January 12, 1977), where the claimant requested that his authorized physician make a referral. We hold that under these facts the referral to Dr. Thoburn and the subsequent hospitalization and referral to Dr. Cauthen by Dr. Thoburn were in the normal progression of authorized treatment and the carrier is financially responsible for them.
For future cases, however, we suggest that the authorized physician contact the carrier and secure authorization before subjecting it to financial responsibility for such treatment and hospitalization.
Reversed and remanded to the Deputy Commissioner with directions that she enter an order consistent with this opinion.
McCORD, J., concurs.
BOOTH, J., dissents.
BOOTH, Judge, dissenting.
I dissent from this court's retention of jurisdiction in this case, which arose outside the territorial jurisdiction of the court. See Crews v. Town of Bay Harbor, 378 So. 2d 1265 (Fla. 1st DCA 1979).
On the merits, I would concur in the majority's opinion.